Oliver, P. J.,
This matter is before the court on plaintiff’s petition to separate two eauses of action.
Plaintiff, Joseph Galen, instituted an action in trespass against Nathan Suritsky for injuries sustained while Galen was a passenger in Suritsky’s car. A hole in the street was involved. Thus, the City of Philadelphia and Sylvester J. Lowery, a contractor, were brought in by Suritsky as additional defendants.
Suritsky filed a cross complaint against these two additional defendants for his own personal injuries and property damage. Subsequently, Galen filed another complaint against Margaret M. Murphy, driver of another automobile involved in the accident. These two actions by plaintiff were consolidated for trial. After consolidation, the city joined one John F. Igoe as another additional defendant. '
Galen is now petitioning the court to sever his claim for personal injuries from the claim for personal injuries and property damage asserted by Suritsky.
In Galen’s action against Suritsky, the city, Lowery, Igoe and Murphy, all parties to the accident, have been joined. Therefore, it would not be prejudicial, from the standpoint of establishing liability, to have Suritsky’s action severed. In addition, as Suritsky’s claim is against the city and Lowery alone, and not .against Galen, Igoe or Murphy, it would tend to confuse the jury to have both issues tried together.
Plaintiff’s petition to sever should be granted.

Order

And now, June 18,1957, the claim of defendant, Nathan Suritsky, for personal injuries and property damage is hereby' severed from the claim of plaintiff, Joseph Galen, for personal injuries. These two causes of action are to be tried separately.